Citation Nr: 0710683	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  99-18 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for chondromalacia of the left knee.

2.  Entitlement to service connection for degenerative disc 
disease, lumbosacral spine, to include as secondary to the 
service-connected chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 13, 1987 to 
February 12, 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 10, 1998, rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for degenerative disc disease, lumbosacral spine, 
on a direct and secondary basis, and continued a 10 percent 
disability evaluation for chondromalacia of the left knee.  
In an increased rating claim, a claimant is presumed to be 
seeking the maximum amount permitted.  AB v. Brown, 6 Vet. 
App. 35 (1993).

VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not.  Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application).  Because the evidence in this 
case reasonably raises a claim for direct service connection 
as well as secondary service connection, the Board has 
characterized the veteran's service connection claim to more 
accurately reflect the conditions for which the veteran is 
claiming service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Further development is necessary to ensure an informed 
decision on the veteran's claims.

A private outpatient medical treatment record from Riverhills 
Healthcare Neurology Division by Dr. Pagani dated September 
2005 indicates that the veteran participated in VA's 
vocational rehabilitation program.  These records are 
particularly pertinent to the veteran's increased rating 
claim and may provide additional evidence concerning the 
cause and etiology of the veteran's degenerative disc disease 
of the lumbosacral spine.  Accordingly, the RO should 
associate these records with the veteran's claims file.

In addition, any recent VA treatment records that are not of 
record should be obtained.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Further, a January 2007 statement in support of his claim 
indicates that his left knee problems have worsened.  The 
veteran reported that his conditions have become more 
debilitating "with the development of arthritis in both 
knees, hip, and back problems and cutaneus nerve damage in 
[his]... left leg."  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Since the last examination was conducted two years 
ago, the RO should also take this opportunity to provide the 
veteran a new orthopedic examination to determine the nature 
and severity of his chondromalacia of the left knee.

Finally, the claims must be remanded in order to clarify 
whether the veteran wants a Board or an RO hearing.  A 
January 9, 2007, letter was sent to the veteran asking him to 
clarify whether he wanted a hearing before a Veterans Law 
Judge.  The veteran's response to the letter is unclear.  In 
the veteran's response to the January 9, 2007, letter dated 
January 31, 2007, the veteran put a mark beside the statement 
that indicated that he no longer wanted a hearing; however, 
he also placed a question mark beside the statement that 
indicated that he wanted to attend a videoconference hearing 
before a Veterans Law Judge.  Moreover, in the veteran's 
January 31, 2007, statement in support of his claims, the 
veteran reported that his due process rights were violated 
with respect to the administration of his claims because his 
repeated requests for a personal hearing were never brought 
up until recently.  The veteran reported that his claim 
should be increased on the grounds that he has "received an 
unfair process on... [his] claim."  Consequently, the RO 
should contact the veteran in order to determine whether he 
wants an RO hearing, a Board hearing, or both.  The RO should 
then take appropriate action to ensure the veteran has had 
full due process of law.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO should associate the veteran's 
VA vocational rehabilitation records with 
his claims file.  

2.  The RO should obtain the veteran's 
complete VA medical records from the 
Cincinnati VA Medical Center in 
Cincinnati, Ohio.  In particular, the RO 
should obtain any treatment received by 
the veteran from March 2006 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.
  
3.  After obtaining all of the above 
mentioned evidence, to the extent 
available, schedule the veteran for a VA 
orthopedic examination to evaluate the 
severity of his left knee disorder.  
Appropriate orthopedic testing should be 
conducted.

4.  The RO should contact the veteran to 
clarify whether or not he wants an RO or 
Board hearing, or both.  An appropriate 
hearing should then be scheduled based 
upon the veteran's answer.    

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claims.  
If any benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim or claims.  See 38 C.F.R. 
§ 3.655 (2006).  

This claim must be afforded expeditious treatment.  
	

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



